Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments, filed on 1/7/21, have overcome the previously relied upon prior art rejection to Todoroki (JP-2016172809).  Specifically, Applicants have amended independent claim 1 such that the amount of reinforcing silica ranges from 0.1 pbw up to 3.6 pbw based on 100 pbw of the millable silicone rubber and the silicone high molecular weight polymer.  Todoroki teaches and exemplifies much higher amounts of silica.  The lowest amount of silica taught by Todoroki is 5 pbw.  However, Todoroki dissuades one having ordinary skill in the art from employing less than 5 pbw of silica.  Todoroki explicitly teaches that when the amount of silica is below 5 pbw, adequate reinforcement of the silicone rubber composition cannot be obtained (paragraph 0038 of the machine translation).  As such, Todoroki cannot be relied upon to teach or otherwise suggest, Applicants instantly filed claims.  Todoroki also is believed to represent the closest prior art.  Applicants teach that the amount of silica is preferably kept low so as to avoid dilution of the millable silicone rubber which could hamper the cross-linking of the millable silicone rubber. (paragraph 0025).
A supplemental amendment to Applicants specification, filed on 1/8/21, has been made so as to fix the illegible text that was present in Table 1.  As such, there are believed to be no outstanding issues preventing the Application from proceeding to allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 



/Robert S Loewe/Primary Examiner, Art Unit 1766